DETAILED ACTION
This Office action is in response to Amendment filed on 11/01/2022.  Claims 1, 3, 7, 8, 11, 15, and 17 are amended.  Claims 1-20 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (pg. 8-9), filed on 11/01/2022, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 1-20 have been withdrawn.

Response to Amendment
The Amendment filed on 11/01/2022 has been entered.  Applicant’s amendments to the Claims have overcome the 112(b) rejection previously set forth in the Non-Final Rejection mailed on 09/01/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding claim 1 (and similarly claims 8 and 15), the claim recites “generate a second message when the first message is processed by a second data center” (lines 12-13) which render the claim indefinite.  It is unclear as to whether the generating of a second message occurs based on the first message being intended to be processed by a second data center (i.e. based on a characteristic of the first message) or when the first message is actually processed by a second data center (i.e. based on a trigger event).  Depending on the interpretation, the generating of a second message could constitute creating a whole new message to be stored in the public area (resulting in two different messages) or modifying the first message into a second message (resulting in one message), which makes the metes and bounds of the claim unclear.
Examiner suggests Applicant to consider providing further contextual clarity with respect to the first message and/or specifying exactly what happens to the first message in order to clearly overcome the rejection.

Regarding claims 2-7, 9-14, and 16-20, which claim dependency from claims 1, 8, and 15, they are rejected for the same reasons as set forth in the rejection of claims 1, 8, and 15 above.

Allowable Subject Matter
Claims 3-6, 10-13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446